DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/27/2020.
	Claims 1-18 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 04/27/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-6, 8-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0133880)
Regarding claim 1, Lee discloses a display panel, comprising a substrate 100 (see fig. 1), a first electrode layer 110 located on the substrate, a light emitting layer 120 located on the first electrode layer, a second electrode layer 130 located on the light emitting layer, an optical film layer 150 located on the second electrode layer and configured to improve color offset and extract light (see para. 0052-0054) and an anti-reflecting layer 140 located between the second electrode layer 130 and the optical film layer 150 (see paras. 0047-0049); and 
see para. 0047; in addition, para. 0046 recites that second electrode layer 130 can be formed of silver Ag, and according to para. 0024 of the pending specification, the refractive index of silver is about 0.1) and is smaller than that of the optical film layer 150 (see paras. 0047-0048).

Regarding claim 2, Lee discloses the display panel according to claim 1, wherein the refractive index of the anti- reflecting layer 140 ranges from 0.5 to 1 (at para. 0020, Lee teaches that the anti-reflecting layer 140 can be of Yb, and according to the Refractive Index database web page at:  
https://refractiveindex.info/?shelf=main&book=Yb&page=Larruquert 
the refractive index of Yb is n = 0.79056).

Regarding claim 3, Lee discloses the display panel according to claim 1, wherein an absorption coefficient of the anti-reflecting layer is smaller than 3.  See paras. 0047-0048.

Regarding claim 4, Lee discloses the display panel according to claim 1, wherein a thickness of the anti-reflecting layer is smaller than 20 nm.  See para. 0049.

	Regarding claim 5, Lee discloses the display panel according to claim 4, wherein the thickness of the anti-reflecting layer ranges from 5 nm to 10 nm.  See para. 0049.



Regarding claim 8, Lee discloses the display panel according to claim 1, wherein the first electrode layer 110 is an anode layer; and the second electrode layer 140 is a cathode layer.  See fig. 1, and para. 0084.

Regarding claim 9, Lee discloses the display panel according to claim 8, further comprising a reflecting layer located between the substrate and the first electrode layer.  See paras. 0018, 0043-0044.

Regarding claim 10, Lee discloses a display device, comprising the display panel according to claim 1.  See fig. 1, and paras. 0005-0006.

Regarding claims 11-15, and 17-18, Lee discloses the display device comprising all claimed limitations.  See the rejections of claims 2-6, and 8-9, respectively.

Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0133880)
Regarding claims 7, and 16, Lee discloses the display panel according to claim 6, comprising all claimed limitations, as discussed above, except for specifically teach that  wherein the anti-reflecting layer is made of one of calcium, lithium and gold, or the anti-reflecting layer is made of an alloy composed of at least two of calcium, lithium and gold.  

	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of selecting a known material for the anti-reflecting layer on the basis of its suitability for the intended use, and it would be just within the general skill of a worker in the art.   
MPEP § 2144.07 states that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol;  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of aknown plastic to make a container of a type made of plastics prior to the invention washeld to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323(Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Caterpillar Inc. v. Deere  & Co., 224 F.3d 1374, 56USPQ2d 1305 (Fed. Cir. 2000);  Al-Site Corp. v. VSI Int ’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999);  Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998);  Lockheed Aircraft Corp. v. United States , 193 USPQ 449, 461 (Ct. Cl. 1977 );  Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).  In re Leshin, 125 USPQ 416.
See also MPEP § 2183.  

Conclusion

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        February 24, 2021